[Cite as State v. Everhardt, 2018-Ohio-1252.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 5-17-25

        v.

KORBEN R. EVERHARDT,                                      OPINION

        DEFENDANT-APPELLANT.




                Appeal from Hancock County Common Pleas Court
                          Trial Court No. 2017 CR 179

                                      Judgment Affirmed

                              Date of Decision: April 2, 2018




APPEARANCES:

        Howard A. Elliot for Appellant

        Phillip A. Riegle for Appellee
Case No. 5-17-25


SHAW, J.

      {¶1} Defendant-appellant, Korben Everhardt (“Everhardt”), brings this

appeal from the August 24, 2017, judgment of the Hancock County Common Pleas

Court sentencing Everhardt to an aggregate 5-year prison term after Everhardt pled

no contest to, and was found guilty of, Felonious Assault in violation of R.C.

2903.11(A)(2), a felony of the second degree, with a firearm specification pursuant

to R.C. 2941.145. On appeal, Everhardt argues that the juvenile court improperly

transferred this case to the general division of the common pleas court pursuant to

R.C. 2152.12.

                      Relevant Facts and Procedural History

      {¶2} On November 20, 2016, Everhardt went to a parking lot to engage in a

fistfight with T.G., a 17-year-old male who was dating Everhardt’s ex-girlfriend.

Everhardt brought a 9mm handgun to the scene and he shot T.G. in the stomach.

T.G. suffered significant injuries requiring immediate surgery, though he ultimately

survived the gunshot wound.

      {¶3} On November 21, 2016, a complaint was filed in the Hancock County

Common Pleas Court, Juvenile Division, alleging that Everhardt was a delinquent

child by means of committing Felonious Assault in violation of R.C. 2903.11(A)(2),

a felony of the second degree if committed by an adult. A specification was attached




                                        -2-
Case No. 5-17-25


alleging that if Everhardt was an adult he would be subject to a firearm specification

under R.C. 2941.145, as he used a Hi-Point 9mm handgun to facilitate the offense.

       {¶4} On November 21, 2016, the State filed a “Motion to Relinquish

Jurisdiction,” requesting that Everhardt’s case be transferred to the general division

of the common pleas court.

       {¶5} On May 22, 2017, the Juvenile Court held a hearing on the State’s

motion to relinquish jurisdiction. At the inception of the hearing, the parties entered

into a number of stipulations. They included, inter alia,

       2. The alleged delinquent child, [Everhardt]’s date of birth is
       February 15, 2000 and he was sixteen (16) years of age on the date
       of the acts charged in the Complaint[;]

       ***

       5. [Everhardt] stipulates to this Court finding that Probable
       Cause exists as to the acts charged in the Complaint. * * *

       6. More specifically, * * * on November 20, 2016, [Everhardt]
       shot [T.G.] * * * in the stomach with a Hi-Point Model C-9, 9mm
       Luger handgun * * * at approximately 5:25 p.m., in the Family
       Center parking lot located * * * in the City of Findlay, in Hancock
       County, Ohio. Further, the parties stipulate and agree that said
       handgun was test-fired by Detective Matthew Tuttle of the
       Findlay Police Department on December 6, 2016, and the same
       was found to be a properly functioning firearm[;]

       7. The parties further stipulate that [T.G] suffered serious
       physical harm * * * as a result of the acts charged in the
       Complaint as defined in Ohio Revised Code §2901.01(A)(5)[.]

       ***


                                         -3-
Case No. 5-17-25


      19. The parties herein stipulate to the admission into evidence of
      * * * a photograph of a screen shot of [Everhardt’s] Facebook
      posting pointing a handgun taken at 6:02 p.m. on November 20,
      2016 [the date of the incident], and said photo was posted on
      Facebook three (3) hours earlier [prior to the incident][.]

      ***

      23. Likewise, the parties stipulate to the admission into evidence
      * * * of [a search on Everhardt’s cell phone that read] “How many
      years do you get for attempted mu[.]”

      ***

      29. The parties hereby stipulate that on November 20, 2016, the
      date of the acts charged in the Complaint * * * Everhardt, was
      awaiting adjudication for:

      a) a juvenile tobacco offense contrary to Ohio Revised Code
      §2151.87 in Hancock County Juvenile Court No. 20162197 which
      was filed on August 30, 2016 and the same was subsequently
      dismissed without prejudice by this Court on December, 2016,
      due to other pending matters; and

      b) a delinquency offense of Possession of Drugs, which would be
      a minor misdemeanor if committed by an adult contrary to Ohio
      Revised Code S2925.11(A) and 2152.02, from the alleged date of
      violation of September 22, 2016, in Hancock County Juvenile
      Court Case No. 20162223, and said matter is still pending in this
      Court[.]

      30. The parties agree and stipulate that [T.G.] was unarmed
      during the incident[;]

      31. Also, the parties stipulate and agree that the only weapon the
      police found in the vehicle that [the victim] traveled to the Family
      Center * * * in was a small folding knife[.]

(Doc. No. 1o, Journal Entry of Stipulations).


                                        -4-
Case No. 5-17-25


       {¶6} In addition to various factual stipulations, the parties stipulated to the

admission of more than 40 exhibits including, inter alia, T.G.’s medical records,

photographs of T.G.’s injuries and scarring, a surveillance video of the shooting,

and psychiatric/psychological evaluations of Everhardt. The stipulations were

reduced to writing and signed by the parties and the juvenile court judge.

       {¶7} With Everhardt stipulating to his age and the existence of probable

cause in this case, the juvenile court proceeded to hold a hearing on the remaining

prong of discretionary transfer, specifically whether Everhardt was amenable to

treatment in the juvenile justice system. Two witnesses provided testimony at the

hearing, beginning with Rich Schmidbauer, the director of the juvenile detention

center where Everhardt had been confined.

       {¶8} Schmidbauer testified as to Everhardt’s conduct while he had been in

the detention center. Schmidbauer indicated that Everhardt’s behavior toward

others in the detention center was “very nearly predatory.” (Tr. at 23). Schmidbauer

testified that Everhardt treated his misdeeds like a joke, such as when he violated

rules by spitting in the hallway or telling another individual to hang himself.

Schmidbauer also testified that Everhardt initiated contact with other children while

in detention and made “constant comments” verbally, that “walked right up to the

point of there being threats of fist fights.” (Tr. at 31).




                                           -5-
Case No. 5-17-25


       {¶9} Schmidbauer testified that as a result of Everhardt’s behavior he was

kept separate from the other children. Although Everhardt was not kept in solitary

confinement, as that was not done at this facility for juveniles, he was kept

“physically apart from the other kids.” (Tr. at 31). Schmidbauer testified that

Everhardt regularly cursed at staff, that he was disciplined for relentlessly teasing

another individual, and that there was an incident where he attempted to elbow an

officer and had to be taken to the ground. Schmidbauer indicated there was another

incident wherein Everhardt threw his shoe at another individual. Everhardt also

purportedly stabbed another individual with a sharpened pencil. Reports from the

detention center, which were included in the record, indicated that Everhardt was

often reprimanded for bullying.

       {¶10} Schmidbauer indicated that children were typically in his center for

only two weeks and Everhardt was there for a number of months. Schmidbauer

testified that he was unsure what to do with Everhardt due to his behavior so he

sought help from Timothy Brown, the executive director of the Wood County

Juvenile Court.    Schmidbauer testified that once Brown began meeting with

Everhardt, there was a marked improvement in Everhardt’s behavior and

compliance.

       {¶11} Timothy Brown then testified at the hearing. He indicated that he

began meeting with Everhardt in March of 2017. Brown testified that he thought


                                         -6-
Case No. 5-17-25


having Everhardt meet with someone who was outside of his system and would not

be disciplining him might help him adjust.

       {¶12} Brown testified that when he was brought in to intervene Everhardt

was “bad.” (Tr. at 92). Brown believed that Everhardt was easily influenced by his

peers but he found Everhardt to be self-reflective and that Everhardt wanted to

change. Brown thought Everhardt might respond well to professional help, so he

got Everhardt into counseling. Brown indicated that since he had started meeting

with Everhardt, the behavior of Everhardt had improved and Brown no longer had

the same concerns that he had previously for the safety of his facility.

       {¶13} At the conclusion of the hearing, the trial court indicated that it would

take the testimony and all the stipulated exhibits under advisement and rule

accordingly. Of the most notable information in the exhibits, there were the

psychological/psychiatric evaluations of Dr. Tennenbaum and Dr. Sherman opining

that Everhardt was not mature enough for transfer to adult court. The reports from

Everhardt’s stay in the juvenile detention center were also included as exhibits, as

were the hospital records of the victim, T.G.

       {¶14} On June 5, 2017, the Hancock County Common Pleas Court, Juvenile

Division, filed its judgment entry transferring Everhardt and binding him over to the

Hancock County Common Pleas Court. In its entry, the juvenile court addressed all

factors found in R.C. 2152.12(D) and (E), where relevant, related to transfer. The


                                         -7-
Case No. 5-17-25


juvenile court noted the factors that favored transfer, the factors that did not favor

transfer, and those that were inapplicable in these circumstances. Ultimately the

juvenile court determined that “after a full review and weighing of the factors in

favor of and against transfer of jurisdiction, this Court hereby GRANTS the motion

to relinquish jurisdiction. The Court finds that the premeditation by the child, the

callousness displayed by the child in the commission of this offense, and the severity

of the crime charged provides the Court with NO reasonable assurance of public

safety for the community if this child were to remain in the juvenile system.” (Doc.

No. 1s).

       {¶15} On June 13, 2017, Everhardt was indicted in the Hancock County

Common Pleas Court for one count of Felonious Assault in violation of R.C.

2903.11(A)(2), a felony of the second degree.          The indictment contained a

specification pursuant to R.C. 2941.145 alleging that Everhardt displayed,

brandished, possessed, or used a 9mm Hi-Point handgun to facilitate the offense.

       {¶16} Although Everhardt originally pled not guilty, he later tendered a plea

of no contest to the charge and the specification. The parties jointly recommended

a mandatory prison sentence of 3 years on the firearm specification and 2 years in

prison on the Felonious Assault charge, consecutive to each other, for an aggregate

5-year prison term. The trial court accepted Everhardt’s pleas, had the State recite




                                         -8-
Case No. 5-17-25


a factual basis for the charges, and then found Everhardt guilty. Afterward the trial

court imposed the jointly recommended sentence.

       {¶17} A judgment entry memorializing Everhardt’s conviction and sentence

was filed August 24, 2017. It is from this judgment that Everhardt appeals, asserting

the following assignment of error for our review.

                             Assignment of Error
       The Hancock County Juvenile Court erred and abused its
       discretion in deciding that the Defendant/Appellant should be
       bound over to the Hancock County Common Pleas Court to be
       treated as an adult.

       {¶18} In his assignment of error, Everhardt argues that the juvenile court

abused its discretion in determining that Everhardt should be bound over to the

Hancock County Common Pleas Court. He argues, in part, that the juvenile court

did not place enough emphasis on the evaluations by mental health professionals

indicating Everhardt was amenable to rehabilitation in the juvenile justice system,

and Brown’s testimony regarding Everhardt’s vast improvement since Brown’s

intervention during Everhardt’s detention.

                                Standard of Review

       {¶19} The Supreme Court of Ohio has consistently applied the abuse-of-

discretion standard in the review of discretionary-transfer proceedings from juvenile

court to the general division of common pleas court. In re M.P., 124 Ohio St. 3d
445, 2010-Ohio-599, ¶ 14; State v. Watson, 47 Ohio St. 3d 93, 95 (1989). “[A]n


                                         -9-
Case No. 5-17-25


amenability hearing is a broad assessment of individual circumstances and is

inherently individualized and fact-based. Thus a juvenile court’s determination

regarding a child’s amenability to rehabilitation in the juvenile system is reviewed

by an appellate court under an abuse of discretion standard.” In re M.P., at ¶ 14.

An abuse of discretion is a decision that was arbitrary, unreasonable, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).             “A

review under the abuse-of-discretion standard is a deferential review.” State v.

Morris, 132 Ohio St. 3d 337, 2012-Ohio-2407, ¶ 14. “As long as the [juvenile] court

considers the appropriate statutory factors and there is some rational basis in the

record to support the court’s findings when applying those factors, we cannot

conclude that the [juvenile] court abused its discretion in deciding whether to

transfer jurisdiction.” State v. Phillips, 12th Dist. Clinton No. CA2009-03-001,

2010-Ohio-2711, ¶ 39.

                               The Transfer Process

       {¶20} Revised Code 2152.12 governs the transfer of a child from the juvenile

court to the general division of the common pleas court. State v. Easley, 10th Dist.

Franklin No. 16AP-9, 16AP-10, 2016-Ohio-7271, ¶ 7. Under R.C. 2152.12(B), a

juvenile court has the discretion to transfer a case for criminal prosecution if the

court finds that three conditions are met. First, the child must have been 14 or older

at the time of the alleged offense. R.C. 2152.12(B)(1). Second, the juvenile court


                                        -10-
Case No. 5-17-25


must determine that probable cause exists to believe that the child committed the

alleged offense. R.C. 2152.12(B)(2). Third, the juvenile court must find that “[t]he

child is not amenable to care or rehabilitation within the juvenile system” and that

“the safety of the community may require that the child be subject to adult

sanctions.” R.C. 2152.12(B)(3).

       {¶21} The first two requirements of R.C. 2152.12(B) are not in dispute in

this case as the parties stipulated that Everhardt was 16 at the time of the alleged

offense and that probable cause existed to believe that Everhardt committed the

offense. The main focus of this action is on R.C. 2152.12(B)(3), as to whether

Everhardt was amenable to care or rehabilitation within the juvenile system and

whether the safety of the community may require that the child be subject to adult

sanctions.

       {¶22} In determining whether Everhardt should be transferred from the

juvenile system a juvenile court must examine factors in R.C. 2152.12(D) and (E)

that weigh for and against transfer. In making this determination, the juvenile court

is required to consider whether the factors indicating that the case should be

transferred outweigh the factors indicating that the case should not be transferred.

Easley, supra, at ¶ 8, citing State v. Erwin, 10th Dist. Franklin No. 09AP–918,

2012–Ohio–776, ¶ 8. The statutes are silent with regard to how a juvenile court

should weigh these factors. Thus, the juvenile court has the discretion to determine


                                        -11-
Case No. 5-17-25


how much weight should be accorded to any given factor. State v. Marshall, 1st

Dist. No. C–150383, 2016–Ohio–3184, ¶ 15.

         {¶23} The factors favoring transfer are listed in R.C. 2152.12(D), which

reads:

         (D) In considering whether to transfer a child under division (B)
         of this section, the juvenile court shall consider the following
         relevant factors, and any other relevant factors, in favor of a
         transfer under that division:

         (1) The victim of the act charged suffered physical or
         psychological harm, or serious economic harm, as a result of the
         alleged act.

         (2) The physical or psychological harm suffered by the victim
         due to the alleged act of the child was exacerbated because of the
         physical or psychological vulnerability or the age of the victim.

         (3) The child’s relationship with the victim facilitated the act
         charged.

         (4) The child allegedly committed the act charged for hire or as
         a part of a gang or other organized criminal activity.

         (5) The child had a firearm on or about the child’s person or
         under the child’s control at the time of the act charged, the act
         charged is not a violation of section 2923.12 of the Revised Code,
         and the child, during the commission of the act charged, allegedly
         used or displayed the firearm, brandished the firearm, or
         indicated that the child possessed a firearm.

         (6) At the time of the act charged, the child was awaiting
         adjudication or disposition as a delinquent child, was under a
         community control sanction, or was on parole for a prior
         delinquent child adjudication or conviction.



                                        -12-
Case No. 5-17-25


       (7) The results of any previous juvenile sanctions and programs
       indicate that rehabilitation of the child will not occur in the
       juvenile system.

       (8) The child is emotionally, physically, or psychologically
       mature enough for the transfer.

       (9) There is not sufficient time to rehabilitate the child within
       the juvenile system.

The factors that weigh against transfer are listed in R.C. 2152.12(E), and read:

       (E) In considering whether to transfer a child under division (B)
       of this section, the juvenile court shall consider the following
       relevant factors, and any other relevant factors, against a transfer
       under that division:

       (1) The victim induced or facilitated the act charged.

       (2) The child acted under provocation in allegedly committing
       the act charged.

       (3) The child was not the principal actor in the act charged, or,
       at the time of the act charged, the child was under the negative
       influence or coercion of another person.

       (4) The child did not cause physical harm to any person or
       property, or have reasonable cause to believe that harm of that
       nature would occur, in allegedly committing the act charged.

       (5) The child previously has not been adjudicated a delinquent
       child.

       (6) The child is not emotionally, physically, or psychologically
       mature enough for the transfer.

       (7) The child has a mental illness or intellectual disability.




                                        -13-
Case No. 5-17-25


       (8) There is sufficient time to rehabilitate the child within the
       juvenile system and the level of security available in the juvenile
       system provides a reasonable assurance of public safety.

                  Juvenile Court’s Analysis of R.C. 2152.12(D) and (E)

       {¶24} In this case, the juvenile court addressed all of the factors in R.C.

2152.12(D) and (E), indicating the factors that the court determined favored

transfer, the factors that did not favor transfer, and the factors that did not apply or

were irrelevant. The juvenile court issued a lengthy opinion providing its analysis

of the factors. In sum, the juvenile court found that regarding R.C. 2152.12(D),

factors (D)(1), (D)(3), (D)(5), (D)(6), and (D)(7), favored transfer. The juvenile

court found that factors (D)(8) and (D)(9) did not favor transfer, and that factors

(D)(2) and (D)(4) were irrelevant or inapplicable. As to the factors weighing against

transfer codified in R.C. 2152.12(E), the juvenile court determined that only (E)(5),

(E)(6), and (E)(7) weighed against transfer, while the remaining (E) factors were

inapplicable or did not weigh against transfer. We will discuss the juvenile court’s

findings regarding the factors below, including pertinent evidence presented related

to the factors.

       {¶25} With regard to R.C. 2151.12(D)(1), it is not disputed that the victim in

this case suffered serious physical harm, and the juvenile court found as much. The

parties actually stipulated that the victim suffered serious physical harm. This

stipulation is only further supported by the exhibits that showed the extent of the


                                          -14-
Case No. 5-17-25


gunshot wound and the extent of surgical and medical repair the gunshot required.

The victim was also left with significant scarring.

       {¶26} With regard to factor (D)(2), which concerns whether the age of the

victim made him more vulnerable, the juvenile court made no finding under this

factor favoring or disfavoring transfer. The victim was 17 at the time of the

shooting. The juvenile court found that there was no indication his age made him

more vulnerable. However, he was still classified as a child under Ohio law.

       {¶27} With regard to factor (D)(3), the juvenile court determined that the

relationship between Everhardt and the victim facilitated the offense, favoring

transfer. The record indicated that Everhardt and the victim knew each other as the

victim was dating Everhardt’s ex-girlfriend. It was this relationship that caused

them to convene for a fist fight on the night of the incident.

       {¶28} Factor (D)(4) concerns gang activity or committing the alleged act for

hire. There was no evidence of that here, and the juvenile court found that this factor

did not apply.

       {¶29} Factor (D)(5) concerns Everhardt’s use of a firearm. Here the parties

stipulated that Everhardt used a handgun and shot the victim. There is also a

photograph in the record of Everhardt posing with the handgun shortly before the

incident. The juvenile court found that this factor weighed in favor of transfer.




                                         -15-
Case No. 5-17-25


       {¶30} Factor (D)(6) concerns whether Everhardt was awaiting adjudication

as a delinquent child. The parties stipulated that Everhardt was, at the time of the

act charged, awaiting adjudication as a delinquent child. Thus the juvenile court

found that this factor favored transfer.

       {¶31} Factor (D)(7) concerns whether any prior sanctions or programs

indicated that rehabilitation of the child would not occur in the juvenile system.

Under this factor, the juvenile court noted Everhardt’s behavior when he first

entered the juvenile detention center and the description of him as a “predator, plain

and simple.” (Tr. at 53). The juvenile court then went on to note that Everhardt had

apparently improved since meeting with Timothy Brown.

       {¶32} Nevertheless, the juvenile court found that Everhardt’s change in

behavior was questionable given that the timing coincided with knowledge of the

impending amenability hearing. The juvenile court found that the “records show

that Everhardt is compliant when things go his way, but very noncompliant when

they do not.” (Doc. No. 1s). Thus while the juvenile court noted that there was

conflicting evidence on this factor, it ultimately determined that the factor favored

transfer.

       {¶33} The juvenile court addressed factors (D)(8) and (D)(9) together, which

concern whether Everhardt was emotionally, physically, or psychologically mature

enough for the transfer and whether there was sufficient time to rehabilitate him


                                           -16-
Case No. 5-17-25


within the juvenile system. Under these factors, the juvenile court acknowledged

that the evaluations performed by Dr. Sherman and Dr. Tennenbaum indicated that

Everhardt was not emotionally, physically and psychologically mature enough for

the transfer and that both evaluators determined there was sufficient time to

rehabilitate him in the juvenile justice system.

           {¶34} However, the juvenile court noted that many of the assertions made by

the doctors relied on self-reporting by Everhardt, some of which the juvenile court

found was inaccurate. The juvenile court went on to identify and analyze a number

of the inaccuracies that Everhardt had self-reported to the doctors, such as his claim

that he was under the influence of alcohol at the time of the incident. Nevertheless,

the juvenile           court ultimately concluded that despite the self-reported

inconsistencies, the doctors were experts in their field and the juvenile court would

accept their position that factors (D)(8) and (D)(9) weighed against transfer.

           {¶35} After reviewing the factors in R.C. 2151.12(D), the juvenile court

analyzed the factors weighing against transfer in R.C. 2152.12(E).1 With regard to

factor (E)(1), and whether the victim induced or facilitated the act, the juvenile court

found that there was no evidence that the victim intended anything other than a fist

fight and that Everhardt escalated the action.




1
    The juvenile court mislabeled these factors as (F) in its judgment entry.

                                                       -17-
Case No. 5-17-25


       {¶36} With regard to factor (E)(2) concerning whether Everhardt acted under

provocation, the juvenile court noted that Everhardt was going to the location to

fight with the victim, but it was only for a fist fight. The juvenile court made no

finding under this factor.

       {¶37} With regard to factor (E)(3) concerning whether Everhardt was the

principal actor, the juvenile court found that as Everhardt was the principal actor,

this factor did not weigh against transfer. Similarly, the victim did suffer serious

physical harm, thus (E)(4) did not weigh against transfer.

       {¶38} The juvenile court found that Everhardt had not been adjudicated

delinquent at the time of the alleged act, weighing against transfer in factor (E)(5),

and that (E)(6)/(7) weighed against transfer based on the doctors’ reports stating that

Everhardt was not emotionally, physically, and psychologically mature enough for

transfer. Finally, with regard to factor (E)(8), the juvenile court found the level of

security available in the juvenile system did not provide a reasonable assurance of

public safety, thus the juvenile court determined that this factor did not weigh

against transfer.

       {¶39} On balance, the juvenile court weighed the evidence and reached the

following conclusion.

       Taking into account the number of services provided to
       Everhardt, his lack of motivation to change, his failure to take
       part in previous treatments, his plan in taking a firearm, his act
       of shooting another juvenile at close range, and his leaving the

                                         -18-
Case No. 5-17-25


       scene with seeking no assistance for the victim, the Court finds
       that the level of security available in the juvenile system does NOT
       provide a reasonable assurance of public safety.

       Based upon the testimony and evidence presented, and after a full
       review and weighing of the factors in favor of and against transfer
       of jurisdiction, this Court hereby GRANTS the motion to
       relinquish jurisdiction. The Court finds that the premeditation
       by the child, the callousness displayed by the child in the
       commission of this offense, and the severity of the crime charged
       provides the Court with NO reasonable assurance of public safety
       for the community if this child were to remain in the juvenile
       system.

(Doc. No. 1s).

                               Argument and Analysis

       {¶40} On appeal, Everhardt argues that the juvenile court’s analysis and its

ultimate judgment amounted to an abuse of discretion. Specifically, Everhardt takes

issue with the juvenile court’s failure to weigh the doctors’ evaluations more heavily

when balancing the factors. Everhardt also argues that he was doing better after his

meetings with Brown and after going to counseling. Combining this with the

doctors’ evaluations indicating that Everhardt was not physically and emotionally

mature enough for transfer, Everhardt argues that, on balance, the juvenile court

abused its discretion and that there was actually sufficient time to rehabilitate him

in the juvenile justice system. He contends this is particularly true given that he had

a lower IQ, that he may have had some mental health issues, and that he was under

some provocation.


                                         -19-
Case No. 5-17-25


       {¶41} In its entry, the juvenile court went to great lengths to provide a

thorough analysis of all the relevant factors that it was required to consider. The

juvenile court even noted several factors that weighed in Everhardt’s favor,

including the doctors’ evaluations. Everhardt urges this Court to diverge from the

juvenile court’s finding and place far greater weight on the opinions of the doctors

and the observations of Everhardt’s improvement in confinement by Mr. Brown.

       {¶42} Notably, the juvenile court expressed some doubts about the

authenticity of Everhardt’s behavioral improvements and it further expressed doubt

about the complete accuracy of the doctors’ evaluations given that Everhardt was,

at least to some extent, reporting incorrect information.         Even with these

reservations, the juvenile court still gave some weight and authority to the doctors’

opinions.

       {¶43} Importantly, a juvenile court is not bound by any expert opinion, and

may assign any weight to the expert opinion that it deems appropriate. Eastley,

2016-Ohio-7271 at ¶ 15, citing State v. Reeder, 10th Dist. Franklin No. 15AP-203,

2016-Ohio-212, ¶ 24. Ohio appellate courts have routinely affirmed discretionary

transfer determinations even where experts have opined that the juvenile is not

mature enough for transfer or opined that the juvenile was otherwise amenable to

rehabilitation in the juvenile justice system. See State v. Morgan, 10th Dist.




                                        -20-
Case No. 5-17-25


Franklin No. 13AP-620, 2014-Ohio-5661, ¶ 37; Eastley at ¶ 15; Reader at ¶ 24;

State v. Marshall, 1st Dist. Hamilton No. C-150383, 2016-Ohio-3184 ¶ 21.

       {¶44} An abuse of discretion standard of review is deferential and does not

permit an appellate court to simply substitute its judgment for the trial court. State

v. Dyer, --- Ohio St.3d ---, 2017-Ohio-8758, ¶ 24. Here the evidence depicts that

Everhardt committed a very serious crime with a firearm, which resulted in serious

physical harm to the victim. The record notes a number of difficulties with

Everhardt during his stay in the juvenile detention center. While there may have

been some improvements in his behavior and the doctors may have recommended

that Everhardt remain in the juvenile justice system, we cannot find that under these

circumstances the juvenile court abused its discretion when considering all of the

evidence before it. The juvenile court simply found that, on balance, the severity of

the crime combined with a number of other factors outweighed the doctors’ opinions

that Everhardt could be rehabilitated in the juvenile justice system. Although not

explicitly listed in R.C. 2152.12(D), the seriousness of the underlying offense is a

factor to be considered in an amenability determination. See, e.g., State v. Marshall,

1st Dist. Hamilton No. C-150383, 2016-Ohio-3184, ¶ 22. For all of these reasons,

Everhardt’s assignment of error is overruled.




                                        -21-
Case No. 5-17-25


                                   Conclusion

       {¶45} For the foregoing reasons Everhardt’s assignment of error is overruled

and the judgment of the Hancock County Common Pleas Court is affirmed.

                                                              Judgment Affirmed

ZIMMERMAN and PRESTON, J.J., concur.

/jlr




                                       -22-